NETERER, District Judge
(after stating the facts as above). The demurrer nmst be sustained. ■ It could be sustained upon the-ground alone that the issue has been adjudicated- by Judge Cushman. I think, however, that the limitation of 10 days is unreasonable and against public policy. Liability may be limited or qualified by special contract, if just and reasonable, where it does not exempt loss due from negligence. Missouri, Kan. & Texas Ry. v. Harriman, 227 U. S. 657, 33 Sup. Ct. 397, 57 L. Ed. 690. In Gerin v. Chicago, Milwaukee & St. P. Ry. Co., 133 Minn. 395, 158 N. W. 630, the court held that a limitation of four-months for injury to person was unreasonable and void. At page 630 of 158 N. W. (133 Minn. 399) the court said:,
“But we prefer to say that in our opinion -this limitation [four months] is unreasonable and therefore void, as applied to a claim, -for personal injuries, the character and extent of which it is often impossible to ascertain within such a short time. The validity of a limitation-on the time within which, •a elaim’for loss or damage to property transported by common carrier must be. present*335ed, depends altogether upon whether such limitation is a reasonable one. In a ease of injuries to the person, quite different considerations are involved than in cases of damage to property, ihe extent of which is usually known at once. As this provision requires in all cases notice within four months of the claim for personal injuries * * *, and as,in many casos the nature of the injury would make it impracticable to give notice within the specified time, wo hold that the provision is unreasonable and void.”
The Court of Appeals of New York, in Murray v. Cunard S. S. Co., Ltd., 200 App. Div. 466, 193 N. Y. Supp 220; Id., 235 N. Y. 162, 139 N. E. 226, 26 A. L. R. 1371, held the requirement to give notice of claim for damages for injuries within 40 days after' debarkation to he reasonable.
Upon the face of this ticket are 17 separate conditions, written in small type. The only words which are in large type under separate headings are “Baggage Liability” and “Presentation of Claims.” Under the heading of “Presentation of Claims,” in one paragraph, is intermingled the limitation of the presentation of claims for damage to baggage and person.
Section 18 of the Shipping Act (39 Stat. 735), if it has any application, which is not apparent, provides:
“That every common carrier by water in interstate commerce shall establish, observe, and enforce just and reasonable rates, fares, charges, classifications, and tariffs, and just and reasonable regulations and practices relating thereto and to the issuance, form, and substance of tickets, receipts, and bills of lading, the manner and method of presenting, marketing, packing, and delivering property for transportation, the carrying of personal, sample, and excess baggage, the facilities for transportation, and all other matters relating to or connected with the receiving, handling, transporting, storing, or delivering of property.”
There is not apparent in the section any provision with relation to the limitation of time for presentation of claims. 1 am not conscious of any order made by the United States Shipping Board under the authorization of this statute which fixes 10 days as a reasonable time within which to present claims for personal injury. Rules and regulations made in bills of lading (52 I. C. C. 671), prescribe the form of uniform domestic bills of lading, 64 Interstate Commerce Commission Reports, page 357. The Shipping Board provides in the conditions of bills of lading that “all claims for loss; damage or injury to property must be made in writing ” * * within six months after delivery of the property. ^ ” If an order limiting time for presentation of personal injury claims has been made, my attention has not been challenged to it.
In Keairnes v. Chicago, M. & St. P. Ry. Co., 41 S. D. 409, 171 N. W. 86, the' court held a limitation of 4 months within which to present claims for loss to property to be reasonable. This matter was considered by the court under the Carmack Amendment to the Interstate Commerce Act. In Gooch v. Oregon Short Line, 258 U. S. 22, 42 Sup. Ct. 192, 66 L. Ed. 443, in a drover’s contract, a 30-day limitation was held reasonable; but there is nothing in the expression of the court, or inference to be deducted, from which it could be concluded that a 10-day limitation would he held to be reasonable, and especially is this conclusion persuasive when the court must judicially know that a ticket issued by a transportation company is immediately taken up at the time of embarking or very shortly after the ship leaves 'the dock, and unless it is made to appear that the passenger’s attention has been called to it, or it is expressly agreed to, it would not be in furtherance of sound public policy to conclude that in this limited time a passenger should stop and read and discriminate between the conditions, and if the United Stains Shipping Board concludes that 6 months is a reasonable time within which claims for damage to property must be presented, it would not be “just and reasonable” to limit the time within which claims for injury to person should be presented to 10' days.
The demurrer is sustained.